DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections of record are maintained
	All rejections of pending claims as set forth in the office action mailed 4/28/21 are maintained.  Text of the rejections of record is repeated below and is followed by a reply to applicants’ arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claim 1, 3-9, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (Molecular Psychiatry, 2018, 13, 1079-1092) in view of Boyce et al (WO 2016/020698A1).
Scope of prior art
Becker demonstrates antidepressant-like effects of a CCK2 receptor antagonist and suggests their use in treating depression (page 1090 second column).
Ascertaining the difference
	Becker fails to teach the CCK2 inhibitor of formula (Ia) and the specific species of formula (IIa), (IIIa), (IIb) and (IIIb)
Secondary reference
Boyce teaches YF476 which the same as the compound o formula (IIIb) and meet all of the structural limitations directed to CCK2 inhibitor as set forth in the instant claims.  Boyce teaches YF476 to be a selective CCK2 inhibitor (page 3 last paragraph – page 4 structure).
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to try treating depression by administering to person in need thereof an effective amount of YF476.  Suggestion to utilize CCK2 inhibitors for treatment of depression is provided by Becker and is based on the experimental data obtained from experiments on rats where they demonstrated prevention of social-defeat-induced behavioral changes.  Becker describes result as a showing of anti-depressant activity derived from of CCk2 inhibition (page 1090, second column).  Treatment of depression is the motivation to try the proposed combination.  Expectation of success is grounded in the results obtained by Becker.

	With regards to claim 9, one would have found it obvious to administer the CCK2 inhibitor by any known means of administrating a pharmaceutical with an expectation that by administering CCK2 inhibitor the inhibitor will perform its designed function.  Applicants can overcome this rejection by a showing of unexpected results derived from administration via injection. 
	With regards to claims 3-6, one would have found it obvious to try any known CCK2 inhibitor in the method suggested by Becker.  Becker teaches that inhibition of CCK2 alleviates depression and one would expect any compound that can safely perform the function of inhibiting CCK2 would have the described anti-depressive effect.  Since Boyce teaches YF476 as a CCK2 antagonist, it would have been obvious to try using YF476 to treat depression.  YF476 is more selective than the other inhibitors described by Boyce which would motivate one skilled in the art to select it.
	Regarding claims 7-8, 16 and 18-21, it would have been obvious to combine CCK2 antagonist with another known antidepressant with an expectation that an additive effect of combined administration would be observed.  The antidepressant compounds recited in claim 8 are well known in the art and it would be obvious to select any one of the listed compounds.  Applicants list the compounds as known antidepressants on page 4 of the specification. 
MPEP 2144.06 Art Recognized Equivalence for the Same Purpose
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).


Claim 1, 3-9, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US2005/0042283).
Scope of prior art
Wang teaches that compounds having antagonism to CCK-B (same as CCK2) are useful for treatment of depression (paragraph [0109]).  Wang also teaches YF476 (the instantly claimed compound of formula (IIIb) is a known CCK2 receptor antagonist (paragraph [0113]).
Obviousness
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to treat depression by administering to a person in need thereof an effective amount of a CCK2 antagonist.  Suggestion, motivation and expectation of success is provided by Wang when Wang teaches that CCK2 antagonists are useful in treatment of depression.  It would have been obvious to select the CCK2 antagonist YF476 because Wang teaches YF476 to be a CCK2 antagonist.  One skilled in the art would expect that administration of any CCK2 antagonist to be effective in treating depression and since YF476 is a known 
Regarding claims 7-8, 16 and 18-21, it would have been obvious to combine CCK2 antagonist with another known antidepressant with an expectation that an additive effect of combined administration would be observed.  The antidepressant compounds recited in claim 8 are well known in the art and it would be obvious to select any one of the listed compounds.  Applicants list the compounds as known antidepressants on page 4 of the specification. 
MPEP 2144.06 Art Recognized Equivalence for the Same Purpose
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Reply to applicants’ remarks

1) Applicants’ reading of Becker is too narrow.  Applicants are interpreting Becker as teaching that CCK2R antagonist CI-988 has anti-depressive functions.  Examiner takes a broader reading of the teachings of Becker which is that CCKergic system may be targeted in treatment of depression, and this teaching is supported by the examples using CI-988.  The instantly claimed CCK2 inhibitor YF476, like CI-988, is a selective CCK2R inhibitor (as taught by Boyce).
2) Applicants argue that it was not known whether YF476 (the instantly claimed CCK2 inhibitor) can cross the blood-brain barrier and since one skilled in the art would know that crossing the blood-brain barrier is required for activity in the brain one would not select TF476 for treatment of depression based on antagonism of CCK2 receptors in the brain.  This argument is not found persuasive because:
a) It is not necessary to determine if a given CCK2 receptor antagonist crosses the blood-brain barrier in order to assess its activity as an antidepressant.  The industry standard test for antidepressant activity is performed in a rodent model (Cryan et al., Neuroscience and Biobehavioral Reviews, 2005, 29, 571-625).   One skilled in the art would therefore test for antidepressant activity in a rodent model irrespective of whether information on blood-brain barrier penetration is available.
b) The obvious to try rational relied upon in the rejections above does not require a guaranteed success of the combination.  The combined teachings of the art suggest that CCK2 receptor antagonists can be used in treatment of depression and that YF476 is a CCK2 receptor antagonist.  In view of these teachings, one of ordinary skill in the art has good reason try YF476 in a method of treating depression.
§ 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
3) Applicants argue that nothing in Becker points to the specific instantly claimed CCK2 receptor antagonist to be selected from myriad other types of CCK2 receptor antagonists.  Applicants are correct in that Becker does not teach the instantly claimed antagonist. However Becker does teach that CI-988 is a selective CCK2 receptor antagonist that treated depression but did not exert an anorectic effect.  Boyce teaches YF476 to be a highly selective CCK2 receptor antagonist.  One skilled in the art would have found it obvious to select YF476 because of its high selectivity.

Conclusion
Claim 1, 3-16 and 18-21 are pending
Claim 1, 3-9, 16 and 18-21 are rejected
Claims 10-15 are withdrawn
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628